Citation Nr: 1505907	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder, posttraumatic stress disorder (PTSD) and psychosis.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredenhorst


INTRODUCTION

The Veteran served in the National Guard with a period of active duty for training (ACDUTRA) from July to December 1999 and a period of active duty from February to September 2000.

In June 2013, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A June 2010 VA examination report discusses VA treatment records that have not been associated with the claims file.  Furthermore, there appears to be some relevant records from the Department of Corrections, Good Samaritan Hospital, and the Social Security Administration (SSA) that have not been associated with the claims file.  All of these medical records must be sought.

The Veteran's service personnel records, to include a line of duty determination concerning a July 2005 car accident, and periods of ACDUTRA and INACDUTRA must also be obtained.

As noted, the Veteran was afforded a VA examination in June 2010, but the examiner was unable to diagnose any psychiatric disorder since the Veteran left the appointment prematurely.  Since not all pertinent records were even available for review at that time, particularly personnel records showing the Veteran had worsening psychiatric problems since returning from Kosovo, he should be afforded another examination.

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account. The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

The Veteran has testified to stressors consistent with the liberalizing requirements for an in-service stressor that involves fear of hostile military activity and while an August 2010 VA discharge summary contains a diagnosis of PTSD, these hospitalization records did not address the etiology of the diagnosis.  For this reason also, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a complete copy of all VA treatment records related to the Veteran's psychiatric problems and TBI.

2.  Provide the Veteran with the appropriate forms for release of treatment records from the Department of Corrections and Good Samaritan Hospital.  Once the completed forms are returned, make reasonable efforts to obtain copies of medical records from these sources.

3.  Obtain a complete copy of the Veteran's service personnel records to include a line of duty determination concerning the July 2005 car accident.

4.  Undertake appropriate action to verify the Veteran's periods of ACDUTRA and INACDUTRA in the National Guard.  

5.  Obtain copies of all medical records associated with the SSA's January 2013 determination to grant disability benefits to the Veteran. 

6.  Once the above development is completed, schedule the Veteran for a VA TBI examination.  The examiner is asked to review the claims file (both physical and electronic) in conjunction with the examination, and to provide a complete examination to include any testing deemed necessary.

a)The examiner is asked to provide an opinion as to whether the Veteran's TBI at least as likely as not (50% or greater probability) had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury to specifically include the July 2005 car accident.  The examiner is advised of the following:

* A February 2010 report from the Veteran's commander stated the Veteran had TBI related to time overseas working in Kosovo.

* Records show Veteran had a second head injury in July 2010 following a car accident.

b) The examiner must provide a complete rationale for his or her opinion, based on clinical experience and medical expertise

7.  Also schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his mental disorders.  The VA examiner should review the claims file (both physical and electronic) in conjunction with the examination and any indicated tests should be performed.

a) The examiner must identify all mental health disorders found on examination and any noted in his treatment records.  If PTSD is diagnosed it must be based on the DSM IV criteria or definitively ruled out. 

b) If PTSD is diagnosed, the examiner must identify any in-service stressor(s) supporting the diagnosis.  The examiner should be notified that in-service stressor events include combat and fear of hostile military activities. 

c) when considering a diagnosis of PTSD, the examiner is advised of the following:

* The Veteran's combat-related stressors are sufficient to establish the stressor without further corroboration provided they are consistent with the circumstances, conditions, or hardships of his service.

* A stressor related to the Veteran's fear of hostile military or terrorist activity is sufficient to establish the occurrence of the in-service stressor provided the examiner confirms it is adequate to support a diagnosis of PTSD and the symptoms are related to the stressor.

* A February 2010 report from the Veteran's commander stated the Veteran had bipolar disorder, psychosis, and "BTSD" related to time overseas working in Kosovo; his mental illness has progressively worsened; and that it appeared his skewed perception of reality and anger management issues were due to battle stress.

d) If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

e) For any diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (50% or greater probability) that the psychiatric disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service. 

f) The examiner must also render an opinion as to the likelihood the Veteran's alcohol dependence was caused or aggravated by any of the diagnosed mental health disorders.

g) The examiner must provide a complete rationale for his or her opinion, based on clinical experience and medical expertise.

8.  Advise the Veteran the importance of reporting for the examinations and cooperating with the examiners.  The Veteran must also be advised that failure to report for any scheduled examination may adversely affect his claims.

9.  Next, ensure all development is completed and in full compliance with the remand instructions.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action

10.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




